Judgment of resentence, Supreme Court, New York County (Carol Berkman, J.), rendered January 20, 2009, resentencing defendant, as a second violent felony offender, to an aggregate term of 15 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision did not violate due process, and it was not otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). We have no authority to revisit defendant’s prison sentence on this appeal *588(see id. at 635). Concur — Saxe, J.E, Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.